Order entered September 22, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00759-CV

  FAZEL RAHMANI & FORT WORTH LEGACY INVESTMENTS, L.P.,
                        Appellants

                                      V.

                        AMY SADEGHIAN, Appellee

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-06526

                                   ORDER

      Before the Court is court reporter Vielica Dobbins’s September 21, 2022

motion for an extension of time to file the record. We GRANT the motion and

ORDER the record be filed no later than October 21, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE